DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 10/29/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 10/04/2021 have been fully considered.
With respect to the claim amendments, applicant’s argument that amendments do not introduce new matter is not found persuasive in view of the 112(a) rejections below. Applicant did not point out where the newly added limitations are supported.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendment(s) introduced and/or examiner raises new claim objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, examiner raises a new issue.
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) and accompanying arguments has/have overcome the claim rejection(s). 
With respect to the rejoinder of the withdrawn claims, examiner will consider the rejoinder of withdrawn claims until all elected claims are found allowable (see CRTS dated 11/10/2020). Furthermore, to be allowable, the withdrawn claims must meet the requirements of 35 U.S.C. § 101, 102, 103, and 112 (see CRTS dated 11/10/2020). Currently, the withdrawn claims do not to meet all the requirements for allowability (see Notes section below). 
Claim Objections
Claim(s) 1, 3-4, and 6-10 is/are objected to because of the following informalities: 
In line 12 of claim 1, “and the 3D printing machine includes” should be changed to --wherein the 3D printing machine includes-- or the “and” should be moved next to the previous comma. 
In line 1 of claims 3-4 and 6-10, “method according to claim # wherein” should be changed to --method according to claim #, wherein--. For instance, for claim # 4, it should read --method according to claim 3, wherein--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the newly added limitation “wherein a rotation of the end-effector at the rotatable connector is configured to change an orientation angle of the extrusion axes of the nozzles relative to a horizontal plane without changing a pose of the robot” which fails to comply with the written description 
Claim(s) 3-4 and 6-10 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 contains the trademark/trade name “Kevlar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe Poly-paraphenylene terephthalamide fibers and, accordingly, the identification/description is indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of U.S. Patent No. US 11167484 alone or further in view of Mark (US 20160311165 – of record) and/or Dunn (US 20070228592 – of record).
Regarding claims 1 and 3, claim 13 of the patent discloses a 3D printing machine for printing a composite part that is substantially the same as applicant’s 3D printing machine described/claimed in the specification/claims for carrying out the claimed method. Thus, it can be assumed that the 3D printing machine of the patent will inherently perform the claimed process. See MPEP § 2112.02 I. 
Alternatively, if applicant believes that the 3D printing machine of the patent is incapable of performing the claimed method as it fails to specify the type of different materials used and to use the second nozzle to perform the smoothing step, then, in the same field of endeavor, 3D printing methods/machines, Mark discloses a method for fabricating a composite part using a 3D printing machine (Abstract and claim 8) comprising: forming a support structure by depositing consecutive support structure layers including rows of filaments made of a support structure material, wherein forming the support structure includes depositing the consecutive support structure layers of filaments from a first nozzle of the 3D printing machine (forming a support material structure by depositing a succession of substantially flat shells made of support material from a support material deposition head of the 3D printer based on predefined 2D toolpaths: P0020-0021, 0294, 0310-0311, 0318-0319, Fig.19C, and claim 8; wherein the disclosed support material deposition head 18/1408 includes a first nozzle: P0095, 0310, Figs. 1A and 2G;  a PHOSITA would understand/recognize that the disclosed support material deposition head 18/1408 deposits rows of filaments/beads of support material in each layer/shell during the tracing of the 2D toolpaths: P0020, P0318, and claim 8; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J illustrate layers from the side/above including multiple toolpaths/passes for depositing multiple filaments/beads on each layer); smoothing out a top surface of the support structure after it is formed (“a smoothing operation may be applied as a global rule, or as a layer rule that may be set per layer”: P0184; this intrinsically implies/suggests that the top surface of the printed support materials shell(s) is/are smoothed out during a smoothing operation of its upper ; and forming the part by depositing consecutive part layers including rows of filaments made of a part material from the 3d printing machine, wherein forming the part includes depositing consecutive part layers of filaments from a second nozzle of the 3D printing machine (forming the part by depositing a succession of fill material shells from a fill material deposition head or a succession of contour shells of a long fiber composite material from a long fiber deposition head, the fill material deposition head dispensing fill material that partially forms the part based on predefined 2D toolpaths or the long fiber deposition head dispensing long fiber composite material that forms the printed part based on 3D toolpaths: P0020, 0310, 0318, and Fig.19C; wherein the disclosed fill material deposition head 18/1410 includes a second nozzle or the long fiber deposition head 10/1402 includes a second/different nozzle: P0091, 0310, Figs. 1A and 2G; a PHOSITA would understand/recognize that the disclosed at least one fill material deposition head 18/1410 deposits rows of filaments/beads of fill material in each layer/shell during the tracing of its 2D toolpaths or the long fiber deposition head deposits rows of filaments/beads of composite material in each layer/shell during the tracing of its 3D toolpaths; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J that illustrate layers from the side/above including multiple toolpaths/passes for depositing multiple filaments/beads on each layer) for the benefit(s) of forming a composite part comprising the support structure with a smoothed/flat top/layers and a part on the support structure (See annotated Fig. 19B below). 

    PNG
    media_image1.png
    226
    743
    media_image1.png
    Greyscale

In the same field of endeavor, 3D printing methods/machines, Dunn discloses the techniques of mounting a support material extruder with tip 40 and a modelling material extruder with tip 38 on a 

    PNG
    media_image2.png
    796
    577
    media_image2.png
    Greyscale

Therefore, the technique of configuring the first nozzle of the 3D printing machine to dispense support material and to form a support structure, configuring the nozzles of the 3D printing machine to perform a smoothing operation of the support structure and/or each layer of the 3D printed composite part, and configuring the second nozzle of the 3D printing machine to dispense part material and to form the part on the support structure is known/desirable in the art. Furthermore, it is known and desirable in 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the 3D printing machine of the patent in view of Mark, Dunn, and/or ordinary knowledge in the art by configuring the first nozzle of the 3D printing machine to dispense support structure material as one of the different materials to form a support structure, configuring the second nozzle of the 3D printing machine to smooth out a top surface/layer(s) of the support structure, and configuring the second nozzle of the 3D printing machine to dispense part material as one of the different materials to form a part for the benefit(s) of printing a composite part comprising a support structure with a smoothed/flat top surface/layer(s) and a part on the support structure as suggested by of Mark, Dunn, and/or knowledge in the art. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 11167483 alone or further in view of Mark (US 20160311165 – of record) and Dunn (US 20070228592 – of record).
Regarding claims 1 and 3, claim 13 of the patent discloses a 3D printing machine for printing a composite part that is substantially the same as applicant’s 3D printing machine described/claimed in the specification/claims for carrying out the claimed method. Thus, it can be assumed that the 3D printing machine of the patent will inherently perform the claimed process. See MPEP § 2112.02. 
Alternatively, if applicant believes that the 3D printing machine of the patent is incapable of performing the claimed method as it fails to specify the type of different materials used and to use the second nozzle to perform the smoothing step/operation, then, in the same field of endeavor, 3D printing methods/machines, Mark discloses a method for fabricating a composite part using a 3D printing machine (Abstract and claim 8) comprising: forming a support structure by depositing consecutive support structure layers including rows of filaments made of a support structure material, wherein forming the support structure includes depositing the consecutive support structure layers of filaments from a first nozzle of the 3D printing machine (forming a support material structure by depositing a succession of ; smoothing out a top surface of the support structure after it is formed (“a smoothing operation may be applied as a global rule, or as a layer rule that may be set per layer”: P0184; this intrinsically implies/suggests that the top surface of the printed support materials shell(s) is/are smooth out during a smoothing operation of its upper layer; thus, Mark teaches/suggests/motivates inclusion of a smoothing operation on the top surface of the support structure after it is formed); and forming the part by depositing consecutive part layers including rows of filaments made of a part material from the 3d printing machine, wherein forming the part includes depositing consecutive part layers of filaments from a second nozzle of the 3D printing machine (forming the part by depositing a succession of fill material shells from a fill material deposition head or a succession of contour shells of a long fiber composite material from a long fiber deposition head, the fill material deposition head dispensing fill material that partially forms the part based on predefined 2D toolpaths or the long fiber deposition head dispensing long fiber composite material that forms the printed part based on 3D toolpaths: P0020, 0310, 0318, and Fig.19C; wherein the disclosed fill material deposition head 18/1410 includes a second nozzle or the long fiber deposition head 10/1402 includes a second/different nozzle: P0091, 0310, Figs. 1A and 2G; a PHOSITA would understand/recognize that the disclosed at least one fill material deposition head 18/1410 deposits rows of filaments/beads of fill material in each layer/shell during the tracing of its 2D toolpaths or the long fiber deposition head deposits rows of filaments/beads of composite material in each layer/shell during the tracing of its 3D toolpaths; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J that 
In the same field of endeavor, 3D printing methods/machines, Dunn discloses the techniques of mounting a support material extruder with tip 40 and a modelling material extruder with tip 38 on a robotic arm 42, using the support material extruder to form a support structure 45 comprising layers including rows of filaments made a support material, using modelling material extruder to form a model 47 comprising layers including rows of filaments made of modelling material, and using the extrusion tips/nozzles to “iron”/flatten out the bead of material as it is deposited for the benefit(s) of forming a composite part comprising a support structure with flattened/ironed top/layers and a part on the support structure (P0025-0028, P030-0032, and Fig. 1).
Therefore, the technique of configuring the first nozzle of the 3D printing machine to dispense support material and to form a support structure, configuring the nozzles of the 3D printing machine to perform a smoothing operation of the support structure and/or each layer of the 3D printed composite part, and configuring the second nozzle of the 3D printing machine to dispense part material and to form the part on the support structure is known/desirable in the art. Furthermore, it is known and desirable in the art to operate/configure 3D printing machines to perform the claimed steps/functions in view of other prior art of record previously cited/applied (e.g. Hymas, Wang, Myerberg, and/or Fong). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the 3D printing machine of the patent in view of Mark, Dunn, and/or ordinary knowledge in the art by configuring the first nozzle of the 3D printing machine to dispense support structure material as one of the different materials to form a support structure, configuring the second nozzle of the 3D printing machine to smooth out a top surface/layer(s) of the support structure, and configuring the second nozzle of the 3D printing machine to dispense part material as one of the different materials to form a part for the benefit(s) of printing a composite part comprising a support structure with .
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 11117319 alone or further in view of Mark (US 20160311165 – of record) and Dunn (US 20070228592 – of record).
Regarding claims 1 and 3, claim 9 of the patent discloses a 3D printing machine for printing a composite part that is substantially the same as applicant’s 3D printing machine described/claimed in the specification/claims for carrying out the claimed method. Thus, it can be assumed that the 3D printing machine of the patent will inherently perform the claimed process. See MPEP § 2112.02. 
Alternatively, if applicant believes that the 3D printing machine of the patent is incapable of performing the claimed method as it fails to specify the type of the different materials used and to use the second nozzle to perform the smoothing step, then, in the same field of endeavor, 3D printing methods/machines, Mark discloses a method for fabricating a composite part using a 3D printing machine (Abstract and claim 8) comprising: forming a support structure by depositing consecutive support structure layers including rows of filaments made of a support structure material, wherein forming the support structure includes depositing the consecutive support structure layers of filaments from a first nozzle of the 3D printing machine (forming a support material structure by depositing a succession of substantially flat shells made of support material from a support material deposition head of the 3D printer based on predefined 2D toolpaths: P0020-0021, 0294, 0310-0311, 0318-0319, Fig.19C, and claim 8; wherein the disclosed support material deposition head 18/1408 includes a first nozzle: P0095, 0310, Figs. 1A and 2G;  a PHOSITA would understand/recognize that the disclosed support material deposition head 18/1408 deposits rows of filaments/beads of support material in each layer/shell during the tracing of the 2D toolpaths: P0020, P0318, and claim 8; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J illustrate layers from the side/above including multiple toolpaths/passes for depositing multiple filaments/beads on each layer); smoothing out a top surface of the support structure after it is formed (“a smoothing operation may be applied as a global rule, ; and forming the part by depositing consecutive part layers including rows of filaments made of a part material from the 3d printing machine, wherein forming the part includes depositing consecutive part layers of filaments from a second nozzle of the 3D printing machine (forming the part by depositing a succession of fill material shells from a fill material deposition head or a succession of contour shells of a long fiber composite material from a long fiber deposition head, the fill material deposition head dispensing fill material that partially forms the part based on predefined 2D toolpaths or the long fiber deposition head dispensing long fiber composite material that forms the printed part based on 3D toolpaths: P0020, 0310, 0318, and Fig.19C; wherein the disclosed fill material deposition head 18/1410 includes a second nozzle or the long fiber deposition head 10/1402 includes a second/different nozzle: P0091, 0310, Figs. 1A and 2G; a PHOSITA would understand/recognize that the disclosed at least one fill material deposition head 18/1410 deposits rows of filaments/beads of fill material in each layer/shell during the tracing of its 2D toolpaths or the long fiber deposition head deposits rows of filaments/beads of composite material in each layer/shell during the tracing of its 3D toolpaths; each deposited layer includes rows of filaments/toolpaths: P0169; Figs. 1D and Figs.10I-J that illustrate layers from the side/above including multiple toolpaths/passes for depositing multiple filaments/beads on each layer) for the benefit(s) of forming a composite part comprising the support structure with a smoothed/flat top/layers and a part on the support structure (See annotated Fig. 19B above).
In the same field of endeavor, 3D printing methods/machines, Dunn discloses the techniques of mounting a support material extruder with tip 40 and a modelling material extruder with tip 38 on a robotic arm 42, using the support material extruder to form a support structure 45 comprising layers including rows of filaments made a support material, using modelling material extruder to form a model 47 comprising layers including rows of filaments made of modelling material, and using the extrusion 
Therefore, the technique of configuring the first nozzle of the 3D printing machine to dispense support material and to form a support structure, configuring the nozzles of the 3D printing machine to perform a smoothing operation of the support structure and/or each layer of the 3D printed composite part, and configuring the second nozzle of the 3D printing machine to dispense part material and to form the part on the support structure is known/desirable in the art. Furthermore, it is known and desirable in the art to operate/configure 3D printing machines to perform the claimed steps/functions in view of other prior art of record previously cited/applied (e.g. Hymas, Wang, Myerberg, and/or Fong). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the 3D printing machine of the patent in view of Mark, Dunn, and/or ordinary knowledge in the art by configuring the first nozzle of the 3D printing machine to dispense support structure material as one of the different materials to form a support structure, configuring the second nozzle of the 3D printing machine to smooth out a top surface/layer(s) of the support structure, and configuring the second nozzle of the 3D printing machine to dispense part material as one of the different materials to form a part for the benefit(s) of printing a composite part comprising a support structure with a smoothed/flat top surface/layer(s) and a part on the support structure as suggested by of Mark, Dunn, and/or knowledge in the art. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II. 
Allowable Subject Matter
Claims 1, 3-4, and 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for indicating allowable subject matter are the same as those presented by the Applicant in the Remarks submitted on 10/04/2021.

Notes
Withdrawn claim 11 has similar 112a and double patenting issues as claim 1 above. 
Withdrawn claim 12 raises 112 issues as claim 11 already has all of its limitations and the number of nozzles is unclear/indefinite. 
Withdrawn claims 16-20 may raise 112 issues as the part layers or support structure layers are the product produced by the system, and therefore, they are not structure/elements of the claimed system. If they are, they are not currently positively recited as structure of the claimed system. 
Withdrawn claim 18 has the same 112 issue as claim 8 above. 
Examiner recommends applicant to schedule a telephonic interview before filing a response to this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743